DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Response to Amendment
3.	Acknowledgement is made of amendment filed on November 23, 2021, in which claims 1, 8 and 15 are amended, and claims 1-20 are still pending.

Response to Arguments
4.	Applicant's arguments, filed on November 23, 2021, with respect to Claims 1-20 have been fully considered but they are not persuasive.  
5.	With regards to arguments for independent claims 1, 8 and 15, applicants argue that Pham (US 2018/0083898 A1) and Grosz (US 2014/0096037 A1) fail to disclose a quantity of a target sticker in a single sent target message of an instant messaging application that satisfies a predefined quantity threshold for triggering an animation presentation condition, wherein the predefined quantity threshold is greater than one.  The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1, 8 and 15, since in VAN OS et al. (US 2018/0336543 A1) teaches (“the selectable indication (e.g., 722, 822, 867) is a portion of the text (e.g., a name or quantity of a sticker(s), a name or quantity of a photo(s), an amount of funds, an amount of resources) in (the representation of) the respective message” [0452] “gift payment message object 1718 includes a mode indication 1720 (e.g., corresponding to mode indication 1120 described, for example, in FIG. 11A) (e.g., stating "PAY") that the payment message object corresponds to a payment made via an operating-system controlled payment transfer application (and not by a third-party application). In some embodiments, gift payment message object 1718 includes a status indicator 1722 (e.g., corresponding to first status indicator 894) informing the user of a status of the payment corresponding to the payment message object (e.g., "pending," "paid," "accepted," "expired," etc.) ... gift payment message object 1718 includes a graphical indication 1724 (e.g., instead of an indication of the payment, thus hiding the payment amount). In some embodiments, graphical indication 1724 is a graphical animation (e.g., a gift box, an envelope, a birthday cake) that informs the user that the payment corresponding to gift payment message object 1718 is as gift. In some embodiments, graphical indication 1724 is a dynamic graphical animation (e.g., an opening gift box, an opening envelope, a birthday cake with lighted candles) that informs the user that the payment corresponding to gift payment message object 1718 is a gift. In FIG. 17B, gift payment message object 1718 includes an accompanying note .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 7, 8, 14, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pham (US 2018/0083898 A1) in view of VAN OS et al. (US 2018/0336543 A1).
9.	With reference to claim 1, Pham teaches A sticker presentation method (“a computer-implemented method to provide message suggestions in a messaging application includes detecting a first message sent by a first user device to a second user device over a communication network, programmatically analyzing the first message to determine a semantic concept associated with the first message, identifying one or more message stickers based at least in part on the semantic concept, and transmitting instructions to cause the one or more message stickers to be displayed in a user interface displayed on the second user device.” [0004]) Pham also teaches performed by a first terminal having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, (“a system to provide message suggestions in a messaging application includes a memory and at least one processor configured to access the memory and configured to perform operations. The operations include receiving, at a second user device, a first message sent by a first user device over a communication network, and obtaining a suggested response associated with the first message, where the suggested response is based on a semantic concept determined by programmatically analyzing the first message. The operations include identifying one or more message stickers based at least in part on detecting, by the first terminal, determining, by the first terminal, a target presentation effect matching the target sticker in the sent target message; (“"Stickers" or "message stickers" offer users of messaging applications an intuitive visual mechanism to interact with other users. Stickers include visual content displayed by a device, e.g., image pixel content, animations, video, and may include other types of content, e.g., text, audio data, etc. For example, stickers may be based on one or more characters and can use the characters to express a variety of emotions. Stickers may also be based on themes, such as a movie theme (e.g., "Sky and Stars" movie stickers), a cartoon character, a genre (e.g., food, drink, dance, etc.), a message ("call me"), and so on.”[0035] “In some implementations, e.g., with respect to FIG. 2, the server interface 210 forwards a copy of the message sticker to the sticker suggestion module 212. In some examples of such implementations, after detecting that the received message is or includes a message sticker, the sticker suggestion module 212 extracts the sticker ID, sticker set ID, and version information from the message sticker. In some implementations, these three parameters uniquely define the message sticker.” [0090] “In block 314, one or more suggested responses are determined or generated based on the descriptors of the message sticker. The suggested responses can be text responses, or in some implementations, can be (or include) other forms of media content (e.g., audio, image, video, etc.). In some implementations, suggested responses are generated based on semantic concepts, e.g., by using stored detecting, by the first terminal, determining, by the first terminal, a target presentation effect matching the target sticker in the single sent target message; ("Stickers" or "message stickers" offer users of messaging applications an intuitive visual mechanism to interact with other users. Stickers include visual content displayed by a device, e.g., image pixel content, animations, video, and may include other types of content, e.g., text, audio data, etc. For example, stickers may be based on one or more characters and can use the characters to express a variety of emotions. Stickers may also be based on themes, such as a movie theme (e.g., "Sky and Stars" movie stickers), a cartoon character, a genre (e.g., food, drink, dance, etc.), displaying, by the first terminal, a presentation on at least one instance of the target sticker in a message presentation interface of the instance messaging application according to the presentation effect. (“instructions are transmitted with the suggested responses to the second user device 208 that cause the second user device to display the suggested responses. Some implementations or cases may have multiple recipients of the message sticker and the suggested responses. The provided suggested responses can be displayed and/or otherwise output by the second user device (e.g., audio output). In some implementations, the suggested responses determined in block 314 are ranked, and a particular number of the top-ranked suggested responses are provided to the second user. For example, in some implementations the suggested responses are ranked based on a closeness of match of the descriptors to data entities (e.g., predefined messages) used to determine the suggested responses.” [0100-0101] "Stickers" or "message stickers" offer users of messaging applications an intuitive visual mechanism to interact with other users. Stickers include visual content displayed by a device, e.g., image pixel content, animations, video, and may include other types of content, e.g., text, audio data, etc. For example, stickers may be based on one or more characters and can use the characters to express a variety of emotions. Stickers may also be based on themes, such as a movie theme (e.g., "Sky and Stars" movie 
Pham does not explicitly teach a quantity of a target sticker in a single sent target message of an instant messaging application that satisfies a predefined quantity threshold for triggering an animation presentation condition, wherein the predefined quantity threshold is greater than one; This is what VAN OS teaches (“the selectable indication (e.g., 722, 822, 867) is a portion of the text (e.g., a name or quantity of a sticker(s), a name or quantity of a photo(s), an amount of funds, an amount of resources) in (the representation of) the respective message” [0452] “gift payment message object 1718 includes a mode indication 1720 (e.g., corresponding to mode indication 1120 described, for example, in FIG. 11A) (e.g., stating "PAY") that the payment message object corresponds to a payment made via an operating-system controlled payment transfer application (and not by a third-party application). In some embodiments, gift payment message object 1718 includes a status indicator 1722 (e.g., corresponding to first status indicator 894) informing the user of a status of the payment corresponding to the payment message object (e.g., "pending," "paid," "accepted," "expired," etc.) ... gift payment message object 1718 includes a graphical indication 1724 (e.g., instead of an indication of the payment, thus hiding the payment amount). In some embodiments, graphical indication 1724 is a graphical animation (e.g., a gift box, an envelope, a birthday cake) that informs the user that the payment corresponding to gift payment message object 1718 is as gift. In some embodiments, graphical indication 1724 is a dynamic graphical animation (e.g., an opening gift box, an opening envelope, a birthday cake with lighted candles) that informs the user that the payment 

    PNG
    media_image1.png
    666
    344
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    556
    447
    media_image2.png
    Greyscale


10.	With reference to claim 7, Pham teaches determining, by the first terminal when a quantity of target stickers continuously appearing in the target message is not less than a preset threshold, that a condition for performing presentation on the target sticker is satisfied; (“the suggested responses determined in block 314 are ranked, and a particular number of the top-ranked suggested responses are provided to the second user. For example, in some implementations the suggested responses are ranked based on a closeness of match of the descriptors to data entities (e.g., predefined messages) used to determine the suggested responses.” [0101] “the matches are correspondences that include approximate or inexact matches. For example, if there is a threshold percentage of matching letters, if there is a similarity score or confidence score over a threshold in a matching process, past tense and plural forms of words can be ignored, etc.” [0160] “if user consent has been obtained, the bot may depend on analysis and understanding of the conversation on a continual basis or at discrete points of time. The analysis of the conversation may be used to understand specific user needs and to identify when assistance should be suggested by a bot. As one example, a bot may search for some information and suggest the answer if it is determined that a user needs information (e.g., based on the user asking a question to another user, based on multiple users indicating they don't have some information).” [0213] “In block 314, one or more suggested responses are determined or generated obtaining, by the first terminal, a target sticker type to which the target sticker belongs; and querying, by the first terminal, a correspondence between a preset sticker type and a presentation effect and obtaining a presentation effect matching the target sticker type, to obtain the target presentation effect. (“One or more keywords can also be associated with a message sticker. Similarly to descriptions, keywords can be considered semantic concepts that describe one or more aspects of the visual appearance of the message sticker, e.g., a type or category of the subject of the message sticker, an action, mood, emotion, etc. related to the subject of the message sticker, etc. In some implementations, keywords are used to group, classify, or 
Pham does not explicitly teach animation presentation.  This is what VAN OS teaches (“as shown in FIG. 17I, electronic device 1700 generates a dynamic feedback animation on graphical representation 1756 of the payment account (e.g., a plurality of moving patterns 1757, a 3D animation of moving patterns/elements) akin to the dynamic 
11.	Claim 8 is similar in scope to claim 1, and thus is rejected under similar rationale. Pham additionally teaches A first terminal comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the mobile terminal to perform a plurality of operations (“Client device 115 may be a computing device that includes a memory and a hardware processor, for example, a camera, a laptop computer, a tablet computer, a mobile telephone, a wearable device, a mobile email device, a portable game player, a portable music player, a reader device, head mounted display or other electronic device capable of wirelessly accessing network 140.” [0046] “a system to provide message suggestions in a messaging application includes a memory and at least one processor configured to access the memory and configured to perform operations. The operations include receiving, at a second user device, a first message sent by a first user device over a communication network, and obtaining a suggested response associated with the first message, where the suggested response is based on a semantic concept determined by programmatically analyzing the first message. The operations include identifying one or more message stickers based at least in part on the suggested response, where the 
12.	Claim 15 is similar in scope to claim 1, and thus is rejected under similar rationale. Pham additionally teaches A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a first terminal having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the first terminal to perform a plurality of operations (“Methods described herein can be implemented by computer program instructions or code, which can be executed on a computer. For example, the code can be implemented by one or more digital processors (e.g., microprocessors or other processing circuitry) and can be stored on a computer program product including a non-transitory computer readable medium (e.g., storage medium), such as a magnetic, optical, electromagnetic, or semiconductor storage medium, including semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), flash memory, a rigid magnetic disk, an optical disk, a solid-state memory drive, etc. The program instructions can also be contained in, and provided as, an electronic signal, for example in the form of software as a service (SaaS) delivered from a server (e.g., a distributed system and/or a cloud computing system).” [0256] “Client device 115 may be a computing device that includes a memory and a hardware processor, for example, a camera, a laptop computer, a tablet computer, a mobile telephone, a wearable device, a mobile email device, a portable game player, a portable music 
13.	Claims 14 and 20 are similar in scope to claim 7, and they are rejected under similar rationale.
14.	Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pham (US 2018/0083898 A1) and VAN OS et al. (US 2018/0336543 A1), as applied to claims 1, 8 and 15 above, and further in view of McKenzie et al. (US 2017/0206697 A1) and Sarma et al. (US 207/0359701 A1).
15.	With reference to claim 2, Pham teaches the displaying, by the first terminal, presentation on at least one instance of the target sticker on a message presentation interface according to the target presentation effect (“instructions are transmitted with the suggested responses to the second user device 208 that cause the second user device to display the suggested responses. Some implementations or cases may have multiple recipients of the message sticker and the suggested responses. The provided suggested responses can be displayed and/or otherwise output by the second user device (e.g., audio output). In some implementations, the suggested responses determined in block 314 are ranked, and a particular number of the top-ranked suggested responses are provided to the second user. For example, in some implementations the suggested responses are ranked based on a closeness of match of the descriptors to data entities (e.g., predefined messages) used to determine the suggested responses.” [0100-0101]) Pham also teaches controlling, by the first terminal according to a first presentation manner of the at least one instance indicated by the target presentation effect, (“The descriptors (e.g., description and 
Pham does not explicitly teach the at least one instance comprises a plurality of instances of the target sticker whose sizes are random, animation presentation, each instance in the at least one instance to move from a preset start location of the message presentation interface toward a preset finish location according to a preset moving track; and canceling, by the first terminal, presentation of each instance after first preset duration after the movement starts.  This is what VAN OS teaches. VAN OS teaches animation presentation (“as shown in FIG. 17I, electronic device 1700 generates a dynamic feedback animation on graphical representation 1756 of the payment account (e.g., a plurality of moving patterns 1757, a 3D animation of moving patterns/elements) akin to the dynamic visual feedback applied to a completed payment message object (e.g., the dynamic visual feedback applied to completed payment message object 1132 described, for example, in FIG. 11E).” [0657]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of VAN OS into Pham, in order to enable a user to quickly and easily send an outgoing transfer and quickly and easily accept an incoming transfer.
The combination of Pham and VAN OS does not explicitly teach the at least one instance comprises a plurality of instances of the target sticker whose sizes are random, each instance in the at least one instance to move from a preset start location of the message presentation interface toward a preset finish location according to a preset moving track; and canceling, by the first terminal, presentation of each instance after first preset duration after the movement starts.  This is what McKenzie teaches. McKenzie teaches the at least one instance comprises a plurality of instances of the target sticker whose sizes are random, (“Each image may differ in some respect from the other images in the set. For example,  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKenzie into the combination of Pham and VAN OS, in order to animate stickers with sound while the sound is being received.
The combination of Pham, VAN OS and McKenzie does not explicitly teach each instance in the at least one instance to move from a preset start location of the message presentation interface toward a preset finish location according to a preset moving track; and canceling, by the first terminal, presentation of each instance after first preset duration after the movement starts.  This is what Sarma teaches (“FIG. 19A shows an example of a user interface on a sending device, such as sending device 1007. In particular, sending device 1250 can include a touch screen 1251 and a sticker drawer 1253 and a text entry region 1255 that are displayed on the touch screen 1251. In addition, the sending device 1250 can include a message transcript 1257 which can include one or more message bubbles, such as message bubble 1259 and message bubble 1261. In the example shown in FIG. 12A, a user has selected one of the stickers, in this case sticker 1262 and has caused that sticker to be associated with the message bubble 1261 which can then be sent by the sending 
adjusting, by the first terminal, transparency and a size of each instance in a process of moving the instance in the message presentation interface. This is what McKenzie teaches. (“The animation servers 432 may present a representative image for a sticker set in an interface of a message application component to allow an operator to select a sticker set for animation.” [0069] “the animation servers 432 may provide enhancements to an animated sticker. For example, the animation servers 432 may modify an animated sticker with audio distortion effects and/or with image distortion effects. An audio distortion effect may include, for example, changing the pitch or frequency of the audio data, adding sound effects or music, or any other change to the audio portion of an animated sticker. Image distortion effects may include, for example, changing colors or apparent lighting, adding a flashing or strobe effect, and so forth.” [0071] “When the sequence of images 530, 510, 540, and 520 are output at a suitable frame rate, the mouth size of the image appears to the human operator to open larger or smaller in conjunction with a change in the loudness of the audio input.” [0093]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKenzie into the combination of Pham and VAN OS, in order to animate stickers with sound while the sound is being received.
17.	Claims 9 and 16 are similar in scope to claim 2, and they are rejected under similar rationale.
18.	Claims 10 and 17 are similar in scope to claim 3, and they are rejected under similar rationale.
s 4, 5, 11, 12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pham (US 2018/0083898 A1) and VAN OS et al. (US 2018/0336543 A1), as applied to claims 1, 8 and 15 above, and further in view of McKenzie et al. (US 2017/0206697 A1).
20.	With reference to claim 4, Pham teaches the at least one instance comprises an instance whose size is fixed, and the displaying, by the first terminal, the presentation on at least one instance of the target sticker on a message presentation interface according to the target presentation effect (“Some implementations can perform validation and testing of message stickers, e.g., to validate the fidelity of the sticker messages and references to the data stored in the sticker data module. Tests can be performed, e.g., on changes to a message sticker directory or other data collection. For example, it can be checked that the current version data references an existing sticker set metadata file, that the global metadata file references sticker set versions that exist, that a downloadable sticker set includes a thumbnail image for each message sticker in the set, that the message sticker image data is appropriately sized (e.g., low resolution or high resolution according to predefined sizes), etc.” [0177] “instructions are transmitted with the suggested responses to the second user device 208 that cause the second user device to display the suggested responses. Some implementations or cases may have multiple recipients of the message sticker and the suggested responses. The provided suggested responses can be displayed and/or otherwise output by the second user device (e.g., audio output). In some implementations, the suggested responses determined in block 314 are ranked, and a particular number of the top-ranked suggested responses are presenting, by the first terminal, the instance in the message presentation interface according to a second presentation manner of the at least one instance indicated by the target presentation effect (“a message sticker include image data (e.g., pixel data) indicating the visual display appearance of the message sticker. A message sticker can also be associated with sticker information, e.g., metadata. For example, a message sticker can be included in a group of related message stickers, e.g., a "sticker set." A message sticker can be associated with metadata such as a sticker identification (ID) that identifies the sticker, and a sticker set ID that identifies the sticker set to which the sticker belongs. A message sticker can be associated with metadata including one or more thumbnail versions of the sticker, e.g., lower resolution or smaller versions of the image data. A message sticker can be associated with a metadata including descriptors, such as a description (e.g., a text description) related to the sticker and/or one or more keywords related to the sticker, as described in examples below. In some implementations, message stickers and sticker sets are defined, created, and/or provided by one or more providers that can maintain the stickers in a standardized format, e.g., maintain the sticker image data and metadata.” [0036]) Pham further teaches canceling, by the first terminal, presentation of the magnified instance after second preset duration after the magnification starts. (“In some implementations, stickers when received in a messaging application may be displayed in a larger size (e.g., full-screen, or a large 
Pham does not explicitly teach animation presentation, magnifying the instance according to a preset speed until a magnified instance has a size of the message presentation interface; This is what VAN OS teaches. VAN OS teaches animation presentation (“as shown in FIG. 17I, electronic device 1700 generates a dynamic feedback animation on graphical representation 1756 of the payment account (e.g., a plurality of moving patterns 1757, a 3D animation of moving patterns/elements) akin to the dynamic visual feedback applied to a completed payment message object (e.g., the dynamic visual feedback applied to completed payment message object 1132 described, for example, in FIG. 11E).” [0657]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of VAN OS into Pham, in order to enable a user to quickly and easily send an outgoing transfer and quickly and easily accept an incoming transfer.
The combination of Pham and VAN OS does not explicitly teach magnifying the instance according to a preset speed until a magnified instance has a size of the message presentation interface; This is what McKenzie teaches (“When the sequence of images 530, 510, 540, and 520 are output at a suitable frame rate, the mouth size of the image appears to the human operator to open larger or smaller in conjunction with a change in the loudness of the audio input.” [0093] “The GUI generator 332 may update a UI view to show the selected sticker image, for example, in a larger size and/or in a separate section of the display component.” [0098]) Therefore, 
21.	With reference to claim 5, the combination of Pham and VAN OS does not explicitly teach adjusting, by the first terminal, transparency of the instance in a process of magnifying the instance in the message presentation interface. This is what McKenzie teaches. (“The animation servers 432 may present a representative image for a sticker set in an interface of a message application component to allow an operator to select a sticker set for animation.” [0069] “the animation servers 432 may provide enhancements to an animated sticker. For example, the animation servers 432 may modify an animated sticker with audio distortion effects and/or with image distortion effects. An audio distortion effect may include, for example, changing the pitch or frequency of the audio data, adding sound effects or music, or any other change to the audio portion of an animated sticker. Image distortion effects may include, for example, changing colors or apparent lighting, adding a flashing or strobe effect, and so forth.” [0071] “When the sequence of images 530, 510, 540, and 520 are output at a suitable frame rate, the mouth size of the image appears to the human operator to open larger or smaller in conjunction with a change in the loudness of the audio input.” [0093]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKenzie into the combination of Pham and VAN OS, in order to animate stickers with sound while the sound is being received.

23.	Claim 12 is similar in scope to claim 5, and thus is rejected under similar rationale.
24.	Claims 6, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pham (US 2018/0083898 A1) and VAN OS et al. (US 2018/0336543 A1), as applied to claims 1, 8 and 15 above, and further in view of Sarma et al. (US 207/0359701 A1).
25.	With reference to claim 6, Pham teaches the message presentation interface comprises a visual rendering layer; (“nodes of a first layer (e.g., input layer) may receive data as input data 1232 or application data 1210. Such data can include, for example, one or more pixels per node, e.g., when the trained model is used for image analysis. Subsequent intermediate layers may receive, as input, output of nodes of a previous layer per the connectivity specified in the model form or structure. These layers may also be referred to as hidden layers. A final layer (e.g., output layer) produces an output of the machine-learning application.” [0239] “"Stickers" or "message stickers" offer users of messaging applications an intuitive visual mechanism to interact with other users. Stickers include visual content displayed by a device, e.g., image pixel content, animations, video, and may include other types of content, e.g., text, audio data, etc. For example, stickers may be based on one or more characters and can use the characters to express a variety of emotions. Stickers may also be based on themes, such as a movie theme (e.g., "Sky and Stars" movie stickers), a cartoon character, a genre (e.g., food, drink, dance, etc.), a message ("call me"), and so on.” [0035]) Pham the displaying, by the first terminal, the presentation on at least one instance of the target sticker on a message presentation interface according to the target presentation effect comprises: by the first terminal, at least one instance of the target sticker on the visual rendering layer according to the target presentation effect. (“instructions are transmitted with the suggested responses to the second user device 208 that cause the second user device to display the suggested responses. Some implementations or cases may have multiple recipients of the message sticker and the suggested responses. The provided suggested responses can be displayed and/or otherwise output by the second user device (e.g., audio output). In some implementations, the suggested responses determined in block 314 are ranked, and a particular number of the top-ranked suggested responses are provided to the second user. For example, in some implementations the suggested responses are ranked based on a closeness of match of the descriptors to data entities (e.g., predefined messages) used to determine the suggested responses.” [0100-0101] “nodes of a first layer (e.g., input layer) may receive data as input data 1232 or application data 1210. Such data can include, for example, one or more pixels per node, e.g., when the trained model is used for image analysis. Subsequent intermediate layers may receive, as input, output of nodes of a previous layer per the connectivity specified in the model form or structure. These layers may also be referred to as hidden layers. A final layer (e.g., output layer) produces an output of the machine-learning application.” [0239] “Some examples of interfaced devices that can connect to I/O interface 1206 can include a display device 1220 that can be used to display content, e.g., images, video, and/or a user interface of an output application as described herein. 
Pham does not explicitly teach animation presentation, and drawing, at least one instance of the target sticker. This is what VAN OS teaches. VAN OS teaches animation presentation (“as shown in FIG. 17I, electronic device 1700 generates a dynamic feedback animation on graphical representation 1756 of the payment account (e.g., a plurality of moving patterns 1757, a 3D animation of moving patterns/elements) akin to the dynamic visual feedback applied to a completed payment message object (e.g., the dynamic visual feedback applied to completed payment message object 1132 described, for example, in FIG. 11E).” [0657]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of VAN OS into Pham, in order to enable a user to quickly and easily send an outgoing transfer and quickly and easily accept an incoming transfer.
The combination of Pham and VAN OS does not explicitly teach drawing, at least one instance of the target sticker. This is what Sarma teaches (“The plug-in (or extension app) includes a drawing canvas 215 and various controls and options which can be selected by the user to draw or create images. Drawing controls 212 in one embodiment can allow the users to select different colors to sketch on the drawing canvas if the sketch option 217 is selected. ... FIG. 5B in which the user has created a happy face sketch by using the sketch option 217 and by drawing on the drawing canvas 215 with, for example, the user's finger. The user can then cause the drawing to be sent to the other user (or users) who would be recipients for the message. Thus for 
26.	Claims 13 and 19 are similar in scope to claim 6, and they are rejected under similar rationale.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619